Per Curiam.
A judgment for $2,000.00 was obtained against the city as damages for personal injuries to- Flora Muse alleged to have been caused by falling in a hole in or near a sidewalk in the defendant city. The city took writ of error.
In important particulars this case is unlike that of City of Key West v. Baldwin, 69 Fla. 136, 67 South. Rep. 808, and the decision in that case is not controlling here.
The evidence does not clearly show that the serious ailments testified to were the proximate result of the fall alleged, to have been caused by the defendant’s negligence, and the amount of the damages awarded is excessive and indicates that the finding was in part at least predicated upon such insufficient evidence.
The liability of the city was earnestly contested, and it is not clearly established.
The judgment is reversed and a new trial granted.
All concur, except -Cockrell, J., absent by reason of sickness.